                      UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF ALABAMA

In Re:                                                                 Case No.17-80844-WRS
RICHARD E BANKHEAD                                                                 Chapter 13
50 LEE RD 287
SMITHS STATION, AL 36877


Debtor




                                 Order Releasing Wages



    The Income Withholding Order previously issued by the Court to the following employer is
hereby RELEASED:
                            O'REILLY AUTO PARTS
                            ATTN PAYROLL
                            P O BOX 1156
                            SPRINGFIELD, MO 65801

   The above employer is authorized to pay all future wages to the debtor.

   Done this Friday, December 28, 2018.

                                                         /s/ William R. Sawyer
                                                          William R. Sawyer
                                                          United States Bankruptcy Judge


cc: RICHARD E BANKHEAD




Case 17-80844      Doc 31     Filed 12/28/18    Entered 12/28/18 15:40:04      Desc     Page 1
                                               of 1
